       Case 4:19-cv-00223-CRW-CFB Document 1 Filed 07/23/19 Page 1 of 7



 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                                IOWA


 IOWA LIBERTARIAN PARTY and                           Case No. 4:19-cv-00223
 THOMAS HALTERMAN,
      Plaintiffs,
                                                                    PETITION
 v.

 CLAIRE CELSI, in her individual and official
 capacity as Senator of the 21st District of the
 Iowa Senate,
        Defendant.


       COMES NOW, the Iowa Libertarian Party and Thomas Halterman, by and through their

attorney, Julia A. Ofenbakh, and in support of their petition state as follows:


                                   PARTIES AND JURISDICTION


       1. Plaintiffs Iowa Libertarian Party and Thomas Halterman (“Plaintiffs”) bring this action

under 42 U.S.C. § 1983 to vindicate the free speech rights of Iowa citizens and to enjoin

Defendant, Iowa Senator Claire Celsi (“Senator Celsi”), from limiting access to her Twitter

account based on the viewpoint of her constituents.


       2. The Iowa Libertarian Party is an unincorporated, Des Moines-based “nonparty political

organization” under Iowa Code Chapter 44 that has sponsored, sponsors, and intends to continue

to sponsor candidates in Iowa elections who support the Party’s libertarian ideals.


       3. The Iowa Libertarian Party may bring suit on behalf of its members when its members

could otherwise sue in their own right, the interests at stake are consistent with the organization’s

purpose, and neither the claim asserted or the relief sought requires a lawsuit filed on behalf of

each individual member. See Hunt v. Washington St. Apple Advertising Comm’n, 432 U.S. 333


                                                                                                     1
       Case 4:19-cv-00223-CRW-CFB Document 1 Filed 07/23/19 Page 2 of 7



(1977); United Food & Commer. Workers Union Local 751 v. Brown Group, 517 U.S. 544

(1996).


          4. Thomas Halterman is a citizen and resident of West Des Moines, Polk County, Iowa,

and a constituent of Senator Celsi’s.


          5. Senator Celsi is an Iowa State Senator who represents District 21 (western Des

Moines, West Des Moines, and northwest Warren County) in the Iowa State Senate.


          6. This Court has jurisdiction over the subject matter of this complaint pursuant to 28

U.S.C. § 1331 because it involves an issue of federal law.


          7. Venue for claims at issue in this action is proper in the Southern District Court of Iowa

pursuant to 28 U.S.C. § 1391(b)(1)-(2) due to Senator Celsi and Plaintiffs residing in the

Southern District of Iowa, and a substantial part of the events giving rise to this action occurring

in the Southern District of Iowa.


                                   FACTS COMMON TO ALL COUNTS


          8. Plaintiffs re-allege and restate paragraphs 1-7 as if fully set forth herein.


          9. On or about June 29, 2019, Senator Celsi blocked Plaintiff Halterman from her Twitter

account.


          10. This fact was discovered when Plaintiff Halterman exercised his constitutional rights

to speak freely and to petition his government for redress of grievances by publishing statements

critical of Senator Celsi’s position on the Trump/Mueller election issue on her Twitter account.




                                                                                                      2
       Case 4:19-cv-00223-CRW-CFB Document 1 Filed 07/23/19 Page 3 of 7



       11. Based on information and belief, Senator Celsi retaliated against Plaintiff Halterman

for engaging in fully protected political speech by permanently blocking him from accessing or

commenting on her Twitter account after two exchanges through private messages on Twitter.

See Exhibit 1.


       12. Senator Celsi’s actions violated the First and Fourteenth Amendments to the

Constitution of the United States because the comment section of her Twitter account is a

designated public forum within which the State may not discriminate against speakers based on

their viewpoint.


                                      GENERAL ALLEGATIONS


       13. Plaintiffs re-allege and re-state paragraphs 1-12 as if fully set forth herein.


       14. Twitter accounts may be subject to forum analysis. See Campbell v. Resich, 367 F.

Supp. 3d 987, 992 (W.D. Mo., 2019); Packingham v. North Carolina, 137 S.Ct. 1730, 1735, 198

L. Ed. 2d 273 (2017); Knight First Amendment Inst. at Columbia Univ. v. Trump, 2019 U.S.

App. LEXIS 20265 (2d Cir. N.Y., July 9, 2019).


       15. Like many members of the Iowa State Senate, Senator Celsi has a Twitter account.


       16. Senator Celsi uses the Twitter handle @claire4iowa.


       17. On her Twitter page, Senator Celsi describes herself as a “State Senator-District 21,

encompassing western Des Moines, West Des Moines & NW Warren Co.”


       18. Senator Celsi uses her @claire4iowa Twitter account to address her constituents, tout

her accomplishments as a state senator, and promote her political agenda.



                                                                                                   3
       Case 4:19-cv-00223-CRW-CFB Document 1 Filed 07/23/19 Page 4 of 7



       19. On July 10, 2019, Senator Celsi commented on Twitter “The 2nd amendment also

says well regulated. What part of ‘Well regulated’ do you not understand?” See Exhibit 2.


       20. On July 13, 2019, Senator Celsi retweeted Barbara Rodriguez saying, “I was a co-

sponsor of this bill. It would have allowed feminine hygiene products, baby diapers, and adult

diaper to be tax free under Iowa law. Republicans weren’t interested and the bill went nowhere.

Thanks to @janet4iowa for the idea and getting it introduced.” See Exhibit 3.


       21. On May 29, 2019, Senator Celsi tweeted, “Today, I attended a news conference at the

Capitol to urge Legislators to override Governor Reynolds’ veto. Representative John Forbes has

asked Governor Reynolds twice for a private meeting to discuss the bill and she has refused.

Typical.” See Exhibit 4.


       22. Since the occurrence on June 29, 2019, with regards to Plaintiff Halterman’s instance,

it has been brought to Plaintiff Iowa Libertarian Party’s attention that Senator Celsi has blocked

numerous constituents, Iowa residents, members of the Iowa Libertarian Party, and out-of-state

U.S. citizens from following her Twitter account and the comment section of said account. See

Exhibit 5.


                                                 COUNT 1

              42 U.S.C. § 1983- VIOLATION OF THE FIRST AND FOURTEENTH

                                         AMENDMENTS


       23. Plaintiffs re-state and re-allege paragraphs 1-22 as if fully set forth herein.




                                                                                                     4
       Case 4:19-cv-00223-CRW-CFB Document 1 Filed 07/23/19 Page 5 of 7



        24. By using her Twitter account to engage in political discourse related to her official

duties as a State Senator and opening her account to comment by the general public, Senator

Celsi has created a designated public forum.


        25. The regulation of speech in a designated public forum is permissible only if narrowly

drawn to achieve a compelling state interest. See International Soc’y for Krishna Consciousness,

Inc. v. Lee, 505 U.S. 672, 678 (1992).


        26. Regulation of speech in a designated public forum based on the viewpoint of speaker

is presumptively unconstitutional. See R.A.V. v. City of St. Paul, 505 U.S. 377 (1992);

Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S. 819 (1995).


        27. Senator Celsi blocked members of the Iowa Libertarian Party, various constituents,

Iowa residents, and out-of-state U.S. citizens from her Twitter account, as well as Plaintiff

Halterman after claiming he was a “troll.”


        28. Senator Celsi acted under color of state law when she blocked Plaintiffs.


        29. Blocking Plaintiffs from participating in the designated public forum she established

on her Twitter page based on their viewpoint violates the Free Speech Clause of the First

Amendment, which is made applicable to the State of Iowa and its elected officials through the

Due Process Clause of the Fourteenth Amendment.


        30. Blocking Plaintiffs from interacting with an elected state senator on her public

Twitter page because their speech is critical of her political positions is a prior restraint of fully

protected political speech.




                                                                                                         5
       Case 4:19-cv-00223-CRW-CFB Document 1 Filed 07/23/19 Page 6 of 7



       31. Blocking Plaintiffs from the @claire4iowa Twitter account imposes an

unconstitutional viewpoint-based restriction on Plaintiff’s right to free speech in a designated

public forum.


       32. Blocking Plaintiffs from the @claire4iowa Twitter account also imposes an

unconstitutional viewpoint-based restriction on Plaintiffs’ access to official statements their State

Senator otherwise makes available to the general public.


       33. Further, blocking Plaintiffs from the @claire4iowa account imposes an

unconstitutional viewpoint-based restriction on Plaintiffs’ ability to petition their State Senator

for redress of grievances.


       34. Senator Celsi’s unconstitutional conduct has directly and proximately caused harm to

Plaintiffs by depriving them of their rights under the First and Fourteenth Amendments.


       35. Senator Celsi acted purposefully, maliciously, and with reckless disregard for

Plaintiffs’ First Amendment Rights.


       36. The harm to Plaintiffs in the loss of First Amendment rights is irreparable.


       37. Plaintiffs have no adequate remedy at law.


       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

favor and against Defendant Senator Claire Celsi and grant them the following relief:


       a. A declaration that Senator Celsi’s blocking of Plaintiff Halterman’s access to her

Twitter account is a viewpoint-based restriction on speech in a designated public forum in

violation of the First and Fourteenth Amendments to the Constitution of the United States;



                                                                                                      6
       Case 4:19-cv-00223-CRW-CFB Document 1 Filed 07/23/19 Page 7 of 7



       b. A permanent injunction barring Senator Celsi from further blocking Plaintiff

Halterman from her Twitter page based on the content or viewpoint of his speech;


       c. A permanent injunction barring Senator Celsi from denying any other Twitter user

access to her Twitter page based on the content or viewpoint of their speech;


       d. An award of $1 per Plaintiff, as well as reasonable attorney fees and costs under 28

U.S.C. § 1988.


       e. Any further relief the Court deems just and proper.


                                   REQUEST FOR JURY TRIAL

   The Plaintiffs respectfully request trial by jury on all claims so triable.

                                               Respectfully Submitted on Behalf of Thomas

                                               Halterman and the Libertarian Party of Iowa,




                                               /s/_Julia A. Ofenbakh_________
                                               Julia A. Ofenbakh, AT0010124
                                               2183 86th Street, Suite C
                                               Clive, Iowa 50325
                                               Phone: (515) 868-0088
                                               Facsimile: (515) 963-5370
                                               Email: julia@iowadefenders.com
                                               ATTORNEY FOR PLAINTIFFS




                                                                                                 7
